t c memo united_states tax_court joseph e simanonok petitioner v commissioner of internal revenue respondent docket no filed date joseph e simanonok pro_se steven m carr for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in and additions to petitioner’s federal_income_tax for the year and in the amounts as shown below additions to tax_year deficiency sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure ' throughout this opinion and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue after concessions by the parties ’ the issues are as follows whether petitioner’s military retirement pay is includable in gross_income we hold that it is whether petitioner’s social_security_benefits are includable in gross_income pursuant to sec_86 we hold that they are whether petitioner is liable for an addition_to_tax under sec_665l1 a for failure_to_file we hold that he is whether petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated_tax we hold that he is ' petitioner concedes that he received interest_income in the amount of dollar_figure from capital one federal savings bank capital one respondent concedes that the notice_of_deficiency erroneously treated a deduction for a personal_exemption as a positive 1ie upward adjustment to petitioner’s income after recomputation to correct this error the amounts of the deficiency and the additions to tax are as follows additions to tax_year deficiency sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure - - whether petitioner is liable for a penalty under sec_6673 we hold that he is findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in bradenton florida at the time that his petition was filed with the court petitioner retired from the u s air force as a major in since that time he has received military retirement pay a petitioner’s income in in the taxable_year in issue petitioner received military retirement pay in the amount of dollar_figure the military paymaster the defense finance and accounting service dfas did not withhold any income_tax from petitioner’s retirement pay dfas reported the dollar_figure paid to petitioner to the internal_revenue_service utilizing form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc dfas reported both the gross this amount does not include the portion dollar_figure of petitioner’s retirement pay that was paid to petitioner’s former spouse germaine b simanonok petitioner and mrs simanonok were divorced in one facet of their divorce litigation appears in 787_f2d_1517 cir however pursuant to a notice_of_levy dfas did pay over a portion dollar_figure of petitioner’s retirement pay to the internal_revenue_service for various unpaid assessments - distribution and the taxable_amount as dollar_figure dfas sent a copy of form 1099-r to petitioner also in petitioner received social_security_benefits in the amount of dollar_figure the payor the social_security administration ssa did not withhold any income_tax from petitioner’s benefits ssa reported the dollar_figure paid to petitioner to the internal_revenue_service utilizing form ssa-1099 social_security_benefit statement ssa sent a copy of the form to petitioner b petitioner’s failure to pay estimated_tax and to file a return petitioner did not pay any estimated_tax for nor did petitioner file an income_tax return for that year rather petitioner submitted a document to respondent in that respondent was unable to process as a return at trial petitioner testified that after respondent returned the document to him i may have thrown it in the wastebasket when asked by the court whether he had retained a copy of what he had submitted petitioner replied maybe maybe not the document that petitioner submitted appears to have been a protest return that reported no tax_liability the document was signed under protest and may have been incomplete it may petitioner testified that he claimed exemptions in order to eliminate any_tax liability the exemptions is merely an empirical number to make my liability zero also have served as a platform for petitioner to invoke the fifth_amendment c examination notice_of_deficiency and petition respondent commenced an examination of petitioner’s taxable_year no later than date when respondent prepared a substitute for return for petitioner see sec_6020 ultimately by notice dated date respondent determined a deficiency in and additions to petitioner’s income_tax for the deficiency in income_tax is based on respondent’s determination that petitioner’s gross_income includes military retirement pay of dollar_figure received from dfas a portion dollar_figure of petitioner’s social_security_benefits determined pursuant to the formula prescribed by sec_86 and interest_income of dollar_figure received from capital one the addition_to_tax under sec_6651 is based on respondent’s determination that petitioner’s failure_to_file an income_tax return was not due to reasonable_cause the addition_to_tax under sec_6654 is based on respondent’s determination that petitioner failed to pay estimated_tax petitioner invoked this court’s jurisdiction by filing a at trial petitioner testified that it was signed under protest and it says this form is not complete petitioner also testified that i was preserving my rights by submitting under protest because i didn’t want to waive my rights to the fifth_amendment and kiss them off -- - timely petition with the court disputing respondent’s see monge v commissioner determinations rule a c t c 90_tc_142 see also 731_f2d_743 cir d petitioner’s position in his petition and at trial petitioner contends that his military retirement pay is not subject_to federal_income_tax in this regard petitioner contends the internal_revenue_service has no jurisdiction to tax and discipline simanonok because he is appointed to the united_states armed_forces and is governed and disciplined under title of the uniform code of military justice enacted into a sic positive law of the united_states in petitioner also contends that his social_security_benefits are not subject_to federal_income_tax in this regard petitioner contends that the notice_of_deficiency constitutes legal process against social_security_benefits in violation of the social_security act petitioner also contends that he is not required to file a federal_income_tax return in this regard petitioner testified i don’t even have to submit it a tax_return but i know there can be terrible and dire consequences if i didn’t an so --- so i proceeded -- they didn’t have jurisdiction and essentially it was a forced confession and i was being nice and submitting one all rule references are to the tax_court rules_of_practice and procedure - anyway even though i didn’t have to br prior litigation by petitioner in this court since petitioner has commenced at least five other cases in this court all of which have been dismissed a docket no in docket no the court dismissed petitioner’s case for failure to state a claim upon which relief can be granted in its order of dismissal and decision the court sustained respondent’s determination of deficiencies in income taxes and additions to tax for the taxable years and also acting sua sponte the court awarded damages to the united_states against petitioner in the amount of dollar_figure pursuant to sec_6673 in taking this action the court stated in part as follows the deficiencies were attributable to unreported wages and pension receipts in his amended petition petitioner alleged that respondent lacks jurisdiction over him and that wages and pension benefits which he received as a retired military officer are not income and are not subject_to income_tax petitioner’s tax protestor arguments repeatedly have been rejected by this court and others as inapplicable or without merit see eg 80_tc_1111 clearly petitioner is an individual subject_to federal_income_tax he is required to file federal_income_tax returns his military and other income is subject_to federal taxation and he is subject_to the jurisdiction of this court see eg 765_f2d_1083 cir howell v commissioner tcmemo_1981_631 holding that military pensions are --- - taxable_income to recipient the record as a whole plainly demonstrates that petitioner well knew that his income was taxable petitioner has appeared before this court raising frivolous and meritless arguments previously see 731_f2d_743 cir affg an unpublished order of this court his arguments have been rejected in many decisions by this court in the recent past we conclude that petitioner is maintaining his action in this court primarily for delay and that his position in these proceedings is frivolous and groundless accordingly on our motion we award the united_states damages in the amount of dollar_figure pursuant to sec_6673 coulter v commissioner 82_tc_580 82_tc_403 the court_of_appeals for the eleventh circuit affirmed this court’s order of dismissal and decision ’ in 731_f2d_743 cir the court_of_appeals rejected petitioner’s contention that the tax_court is unconstitutional the court_of_appeals also rejected petitioner’s contentions inter alia that he is not an individual subject_to tax that he is not required to file returns and that he did not receive income because his paychecks were received in exchange for his costs and disbursements of labor see 785_f2d_928 cir citing simanonok v commissioner supra for the proposition that claims such as wages are not income subject_to tax are frivolous 765_f2d_1083 cir same in simanonok v united_states aftr2 cir the court_of_appeals for the first circuit imposed double costs on petitioner because his appeal from an order of the district_court was frivolous in part as relevant herein the court_of_appeals stated as follows simanonok claimed that his military status exempted him from federal income_taxation a claim which he knew was frivolous other courts have told him so and he has been sanctioned for making it docket no in docket no the court again dismissed petitioner’s case for failure to state a claim upon which relief can be granted in its order of dismissal and decision the court sustained respondent’s determination of deficiencies in income taxes and additions to tax for the taxable years and also the court again awarded damages to the united_states against petitioner in the amount of dollar_figure pursuant to sec_6673 as in the prior case the deficiencies were attributable to unreported wages and pension receipts and petitioner again alleged that respondent lacked jurisdiction over him and that wages and pension benefits received as a retired military officer were not income and were not subject_to income_tax the court_of_appeals for the eleventh circuit dismissed petitioner’s appeal docket no in docket no the court denied petitioner’s motion for relief alleging that the court lacked jurisdiction and that respondent had failed to state a claim petitioner’s motion to waive filing fee and petitioner’s motion for summary dismissal for lack of jurisdiction and respondent’s failure to state a claim thereafter because petitioner failed to respond to the court’s order directing the filing of a proper -- - amended petition and the payment of the filing fee the court sua sponte dismissed petitioner’s case docket no in docket no the court received a one-page document from petitioner titled petition and request for time to amend which was filed as a petition to begin the case an order was then issued directing petitioner to file an amended petition and pay the filing fee petitioner responded by submitting a document labeled petitioner’s motion to dismiss for lack of jurisdiction and respondent’s failure to state a claim which the court lodged thereafter petitioner having failed to file a proper amended petition and to pay the filing fee the court dismissed the case docket no in docket no petitioner filed an imperfect petition and did not pay the filing fee the court then issued an order directing the filing of a proper amended petition and the payment of the filing fee petitioner did not respond to that order thereafter the court sua sponte dismissed the case op inion a military retirement income petitioner contends that the taxation of his military retirement pay is a fraudulent claim for federal pension benefits and that the irs can’t tax the armed_forces or make adjudications essentially petitioner contends that his military retirement pay is exempt from income_tax we disagree petitioner’s contention is wrong and it is frivolous sec_61 expressly defines gross_income to include pensions petitioner’s military retirement pay constitutes a pension within the meaning of that section see eg hatinger v commissioner tcmemo_1990_310 a military retirement pension like other pensions is simply a right to receive a future income stream from the retiree’s employer howell v commissioner tcmemo_1981_631 holding that military pensions are taxable_income to the recipients sec_1_61-11 income_tax regs pensions and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law as a preliminary matter we note that we decide the issues in this case without regard to the burden_of_proof in any event we note that sec_7491 does not apply to this case because the examination of petitioner’s taxable_year commenced no later than date see internal_revenue_service restructuring and reform act of publaw_105_206 secs a c stat we hold that petitioner’s military retirement pay is includable in petitioner’s gross_income respondent’s determination in this regard is sustained b social_security_benefits petitioner contends that social_security_benefits can’t be the subject of a legal process essentially petitioner contends that no portion of his social_security_benefits is subject_to federal_income_tax we disagree petitioner’s contention is wrong and it is frivolous sec_86 provides for the taxability of social_security_benefits pursuant to a statutory formula thus if a taxpayer’s modified_adjusted_gross_income plus one-half of the taxpayer’s social_security_benefits exceeds a certain base_amount then a portion of the taxpayer’s social_security_benefits is includable in gross_income ie such portion is subject_to federal_income_tax sec_86 a - d see clark v commissioner tcmemo_1998_ affd without published opinion 187_f3d_641 cir roberts v commissioner tcmemo_1998_172 affd without published opinion 182_f3d_927 cir that u s c sec_407 may provide that a taxpayer’s social_security_benefits are not subject_to levy or other legal process but see sec_6334 has nothing to do with the taxability of those benefits in view of the foregoing we hold that petitioner’s social_security_benefits are includable in petitioner’s gross_income as determined by respondent c addition_to_tax for failure_to_file petitioner contends that he is not liable for the addition_to_tax under sec_6651 because he is not required to file a federal_income_tax return we disagree petitioner’s contention is wrong and it is frivolous sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return the addition_to_tax may be avoided if the failure_to_file is due to reasonable_cause and not willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 sec_301_6651-1 proceed admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle pincite as applicable herein sec_6012 a a provides that an individual under years of age as of the end of the taxable_year must file an income_tax return if the individual’s gross_income is at least dollar_figure an individual years or older as of the end of the taxable_year must file an income_tax return if the individual’s gross_income is at least dollar_figure as previously discussed petitioner’s gross_income for far exceeded the greater of these two standards the record demonstrates that petitioner was well aware of his obligation to file an income_tax return but chose not to do so in pursuit of what can only be regarded as a protest against the federal_income_tax in our view petitioner’s failure_to_file was willful in view of the foregoing we hold that petitioner is liable for the addition_to_tax under sec_6651 respondent’s determination in this regard modified as to amount see supra note is sustained d addition_to_tax for failure to pay estimated_tax petitioner contends that he is not liable for the addition_to_tax under sec_6654 we disagree petitioner’s contention is wrong and it is frivolous in the context of this case sec_6654 imposes an addition_to_tax for failure to pay estimated_tax as applicable herein imposition of the addition is mandatory whenever prepayments of tax either through withholding or the making of estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 75_tc_1 thus in the present case we need not address any issue relating to reasonable_cause and lack of willful neglect extenuating -- - circumstances are simply irrelevant ’ see 33_tc_1071 see also grosshandler v commissioner supra pincite petitioner did not pay any estimated_tax nor was any_tax withheld from any of his income under these circumstances and in the absence of any applicable statutory exception see sec_6654 we hold that petitioner is liable for the addition_to_tax under sec_6654 respondent’s determination in this regard modified as to amount see supra note is sustained brb sec_6673 penalty we turn now on our own motion to the award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiency in income_tax or the additions to tax determined by respondent in we should not be understood to imply that petitioner had reasonable_cause or that there were any extenuating circumstances relating to petitioner’s failure to pay estimated_tax indeed the record demonstrates that petitioner did not have reasonable_cause and that there were no extenuating circumstances -- - the notice_of_deficiency see 791_f2d_68 7th cir rather the record demonstrates that petitioner regards this case as a vehicle to espouse his own misguided views petitioner’s position as set forth in his petition and as enunciated at trial consists solely of frivolous and meritless claims we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court’s time as well as respondent’s moreover taxpayers with genuine controversies may have been delayed petitioner has previously been told by this court as well as by two courts of appeals that his contentions are completely without merit or frivolous he has also twice been sanctioned by this court pursuant to sec_6673 in the amount of dollar_figure accordingly we exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure f conclusion in order to give effect to our disposition of the disputed issues the imposition of the penalty under sec_6673 and the parties’ concessions see supra note decision will be entered for respondent in the amounts of the reduced deficiency additions to tax and penalty
